Citation Nr: 0118966	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-09 553	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
condyloma.

2.  Entitlement to a temporary total rating of 100 percent, 
under 38 C.F.R. § 4.30, for a period of convalescence 
following surgery on September 3, 1996.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1987 to February 1992.  She also had 4 months and 19 
days of prior active service.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, increased the 
rating for the veteran's service-connected condyloma 
("genital warts") from 0 to 10 percent-effective from 
September 22, 1994, one year prior to receipt of her claim 
for a higher rating.  The veteran subsequently moved to 
Alabama, and the RO in Montgomery assumed jurisdiction over 
her claim.  That RO determined in September 1997 that she was 
not entitled to a rating higher than 10 percent for the 
condyloma.  That RO also more recently determined in January 
1998 that she was not entitled to a temporary total rating of 
100 percent, pursuant to 38 C.F.R. § 4.30 ("paragraph 30"), 
for a period of convalescence following surgery on September 
3, 1996.  She appealed both of those RO decisions to the 
Board of Veterans' Appeals (Board).  And as support for her 
claims, she testified at a hearing at the RO in May 2000.

The Board will issue a decision concerning the claim for a 
temporary total rating of 100 percent under the provisions of 
38 C.F.R. § 4.30, whereas the Board will remand the other 
claim for a rating higher than 10 percent for the condyloma 
to the RO for further development and consideration.

The Board also notes that, in a statement submitted along 
with her June 1998 substantive appeal, the veteran indicated 
that she would like to be considered for service connection 
for dysplasia-secondary to her already service-connected 
condyloma.  See 38 C.F.R. § 3.310(a) (2000).  However, this 
additional claim for dysplasia is not currently before the 
Board, as it has not yet been considered by the RO and is not 
"inextricably intertwined" with the claims presently on 
appeal.  38 C.F.R. § 20.200 (2000); see also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, this 
additional claim for dysplasia must be referred to the RO for 
appropriate development and consideration.


FINDING OF FACT

The veteran underwent outpatient surgery on September 3, 
1996, for treatment of her service-connected condyloma; the 
procedure went without any complications or significant 
postoperative residuals, and there is no medical evidence of 
record indicating that she required at least one month of 
convalescence following that operation.


CONCLUSION OF LAW

The criteria have not been met for a temporary total rating 
of 100 percent for a period of convalescence following the 
surgery on September 3, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Entitlement to a Temporary Total Rating of 100 Percent 
Pursuant to 38 C.F.R. § 4.30

A temporary total disability rating (of 100 percent) will be 
assigned, without regard to other provisions of the rating 
schedule, when it is established that a service-connected 
disability required:  

1) surgery necessitating at least one 
month of convalescence, or 

2) surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of 
recent amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited), or

3) immobilization by cast, without 
surgery, of one major joint or more.

See 38 C.F.R. § 4.30.

Records show the veteran underwent outpatient surgery on 
September 3, 1996, at Springhill Memorial Hospital for 
treatment of her service-connected condyloma ("genital 
warts").  The procedure involved a repeat carbon dioxide 
laser vaporization of extensive vulvovaginal and perineal 
condylomata (she previously had undergone the same procedure 
in June 1995, but that is not at issue in this appeal).  And 
according to the report of her September 3, 1996, operation, 
there were no complications at all; her estimated blood loss 
was "nil;" and she tolerated the surgery "well."  She was 
taken to the recovery room in "satisfactory condition."  
Her treating physician, James Q. Jardine, M.D., 
prescribed Tylox for her pain and told her to carry out 
routine perineal care after her discharge with regard to 
Instant Ocean sitz baths followed by application of Silvadene 
cream.

As support for her claim for a temporary total rating of 100 
percent under 38 C.F.R. § 4.30, the veteran had Dr. Jardine 
submit a statement on her behalf.  He indicated in a March 
1998 statement that she remained under his care and that her 
surgery on September 3, 1996, "necessitated her being off 
work for 3 weeks."  But that, unfortunately, was not a 
sufficient period of convalescence to warrant a temporary 
total rating under section 4.30 because it was less than one 
month.  See, e.g., Feldon v. West, 11 Vet. App. 427 (1998); 
Seals v. Brown, 8 Vet. App. 291 (1995).  And although the 
veteran since has alleged in her June 1998 substantive 
appeal, on VA Form 9, that she would be providing an updated 
statement from her doctor (presumably referring to Dr. 
Jardine) showing that an additional period of convalescence 
was needed after her surgery on September 3, 1996, there is 
no such additional statement of record.  The only additional 
statement from Dr. Jardine, which is dated in April 2000 (the 
RO received it in June 2000), does not discuss or otherwise 
mention the need for any additional period of convalescence 
(other than that already noted) following the surgery on 
September 3, 1996.  The statement only discusses the history 
of the veteran's ongoing gynecologic problems and provides an 
update of her current status, but it does not either 
expressly or implicitly refer to any need for any additional 
convalescence during the relevant time in question.  So 
inasmuch as there is no objective medical evidence showing 
that she meets any of the enumerated criteria of section 4.30 
for a temporary total rating of 100 percent, her claim for 
this benefit must be denied.

In denying this claim, the Board is mindful of the rather 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law, among other things, eliminates the concept of a 
well-grounded claim and redefines VA's obligations with 
respect to notifying the veteran of the type of evidence 
needed to substantiate her allegations and assisting her in 
obtaining the evidence once it is identified.  But in this 
particular instance, although the RO did not readjudicate her 
claim following the enactment of the VCAA, the RO gave her 
more than ample opportunity to submit medical or other 
evidence showing that she is entitled to a temporary total 
rating of 100 percent under 38 C.F.R. § 4.30.  Indeed, even 
she, herself, all but acknowledged in her June 1998 
substantive appeal that she did not meet the criteria of this 
regulation.  And as alluded to above, even though she claimed 
that she would be providing more evidence to show that she 
satisfied these criteria, she never did, despite being given 
several chances to do so.  The evidence that she did submit 
simply is not sufficient to grant the benefit that she is 
requesting.  And the RO appropriately notified her of the 
legal requirements for obtaining this benefit when notifying 
her of its January 1998 decision, and when more recently 
providing her a statement of the case (SOC) concerning this 
issue in April 1998 and a supplemental statement of the case 
(SSOC) in September 2000.  So she is not prejudiced by the 
Board going ahead and deciding this claim without remanding 
it to the RO for initial consideration of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim for a temporary total rating of 100 percent, 
pursuant to 38 C.F.R. § 4.30, is denied.


REMAND

II.  Entitlement to a Rating Higher than 10 Percent for 
Condyloma

When last examined by VA for compensation purposes in April 
1997, the veteran's service-connected condyloma was totally 
asymptomatic ("non-active"); she had no genital warts at 
the time of that evaluation, following her surgeries in June 
1995 and September 1996, despite her primary care physician, 
Dr. Jardine, indicating that she might experience a 
recurrence of the condylomata at some point in the future.  
And records show that she, in fact, has.  Dr. Jardine 
indicated in his April 2000 statement, which the RO received 
in June 2000, that the veteran underwent a 
loop electrosurgical excision procedure (LEEP) in November 
1997 for mild epithelial dysplasia associated with 
condylomatous atypia, and that, although she had negative 
cervical cytology with follow up in September 1998, May 1999, 
and on September 30, 1999, she was concerned about the 
recurrence of "several condylomatous lesions in the inguinal 
folds lateral to the labia majora when she was seen on 
[September 30, 1999]."  They were treated with BCA, 
a balloon endometrial ablation procedure.  And she had a 
"normal" pelvic ultrasound (u/s) when seen for further 
clinical evaluation and workup in October 1999, and an 
endometrial biopsy also conducted at that time showed a 
secretory phase endometrium that was "negative" for 
hyperplasia.  Also, when subsequently examined by Dr. Jardine 
in April 2000, there was only one remaining condylomatous 
lesion on the labia majora and some hypopigmentation 
secondary to the previous laser surgery procedures for the 
extensive vulvar condylomata.  However, despite that, Dr. 
Jardine repeatedly has acknowledged the possibility, 
and indeed likelihood, of additional recurrences of the 
condylomata-that is, aside from the numerous other 
gynecologic problems the veteran has 
(of menorrhagia, dysmenorrhea, and a history of cervical 
dysplasia) above and beyond this.  Dr. Jardine also indicated 
in his April 2000 statement that the veteran was scheduled to 
undergo still additional surgery-a Thermachoice balloon 
endometrial ablation procedure (as an alternative to an 
abdominal hysterectomy), but with no guarantee that her heavy 
bleeding and cramps, etc., will resolve, and that she also 
was going to undergo another laser vaporization of the 
remaining condylomatous lesion on her vulva at the time of 
that procedure while under a general anesthetic.  But the 
records of her additional treatment, including the additional 
surgery, have not been obtained and should be prior to 
further consideration of her claim-particularly in light of 
the requirements of the VCAA.  See also, e.g., Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further development also is necessary in this case to have 
the veteran reexamined since there has been a recurrence of 
her service-connected condylomata since her last VA medical 
evaluation in April 1997 and even the need for additional 
surgery to treat this.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that she provide a list 
(containing the complete names, 
addresses, and dates) of all sources of 
additional treatment (VA, private or 
other) that she has received for her 
service-connected condyloma since April 
2000, the records of which have not 
previously been obtained.  This list 
should include, but is not limited to, 
records of any additional surgery that 
she has undergone-such as further laser 
vaporization of the condylomatous lesion 
on her vulva.  And after securing any 
necessary authorization from her to 
permit the release of confidential 
medical records, the RO should contact 
the sources identified and obtain copies 
of the records in their possession-in 
accordance with 38 C.F.R. § 3.159.  All 
additional evidence obtained should be 
associated with the other evidence of 
record.

2.  The veteran should be scheduled for 
an appropriate VA examination to obtain a 
medical opinion concerning the current 
severity of her service-connected 
condyloma-particularly in terms of the 
specific rating criteria applicable in 
this case.  And it is absolutely 
imperative that the VA physician 
designated to examine her on remand 
review the pertinent medical and other 
evidence in her claims folder, including 
a complete copy of this remand, and that 
the VA examiner conduct any testing and 
evaluation deemed necessary to accurately 
assess the current severity of her 
disability.  The VA examiner must provide 
the rationale for all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.  And the 
report of the evaluation should be 
typewritten for clarity and legibility.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

4.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should readjudicate the veteran's claim 
for a rating higher than 10 percent for 
her condyloma in light of all additional 
evidence obtained and all applicable 
laws, regulations, caselaw, and other 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision and address all issues and 
concerns that were noted in this remand.  
The RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if 
not, must explain why.  38 C.F.R. §§ 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on her claim for a higher 
rating-to include a summary of the 
evidence and applicable laws, 
regulations, and case law considered 
pertinent to this issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
Member, Board of Veterans' Appeals

 



